— Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered August 16, 2007 in a breach of contract action. The order denied defendant’s motion for partial summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the *1171decision at Supreme Court (LaFever Excavating, Inc. v Hartford Cas. Ins. Co., 16 Mise 3d 1123[A], 2007 NY Slip Op 51556[U] [2007]). Present — Scudder, EJ., Hurlbutt, Lunn, Green and Gorski, JJ.